Title: From George Washington to George Taylor, Jr., 18 May 1786
From: Washington, George
To: Taylor, George Jr.



Sir,
Mount Vernon 18th May 1786

You will excuse me I hope, for not having acknowledged the receipt of your favours of the 21st & 25th of Feby at an earlier period. The truth is, I have been much hurried, and a good deal from home, since they came to this place.
I thank you for your obliging attention to the apples, which were very good & arrived safely, and Mrs Washington joins me in thanking you also for your kind present of pickled & fried Oysters, which were very fine: This mark of your politeness is flattering, and we beg you to accept every good wish of ours in return. With esteem I am—Sir Yr most Obedt Servt

Go: Washington

